DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to the specification have overcome the previous objection set forth in the office action dated 05/20/2022.
Response to Arguments
Applicant's arguments filed 08/05/2022 have been considered but they are not fully persuasive. 
Re claim 1, the examiner would like to point to the language used to claim the spill guard, specifically lines 5-6 of claim 1. With respect to the broadest reasonable interpretation of the language the examiner asserts the Johnson does indeed anticipate claim 1 as it is presented. Johnson’s spill guard is a system that includes the lid (10) and the means for creating a watertight seal (8) and (12) which the examiner asserts is adjacent the opening (6) that is formed in a first potion of a circumference of the approximately cylindrical shape of the body which is best depicted in fig. 2, the examiner asserts the claim remains anticipated by Johnson.
Re claim 2, the rejection of claim 2 has been reconsidered and will be withdrawn. 
Re claim 9, the examiner would like to indicate that the rejection of claim 9, indeed does address both an outer surface formed from a soft material (Hagerman, columns 4; lines 60-65) and an inner surface formed from a food safe material (Hagerman, column 5; lines 15-19). The claim does not indicate that those two materials cannot be the same, thus the rejection meets all limitations both of the outer and inner surfaces.
Re claim 13, the examiner asserts that the limitations of “a strap releasably connected to the body for coupling the container to an object during use” and “the body being supported by the strap such that upon movement of the object, resulting pendular motion of the body acts to lessen movement of the body with respect to the object,” the examiner points to MPEP 2114 II. an apparatus claim only covers what a device is, a recitation of intended use is not enough to differentiate the claimed apparatus from the prior art supplied, see MPEP citation above. Straps are known in the art to be capable of supporting an object for example a water bowl which is taught in the primary reference Johnson (abstract, paragraph 4). 
Re claims 6-8, the examiner asserts the use of the strap as a leash is a recitation of intended use, additional rationale has been provided for utilizing Whitehill as prior art.
Re claim 11, arguments are persuasive new art has been provided in the rejection below.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 & 12 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Johnson (US 5105768 A).
For claim 1; Johnson teaches a container, comprising: 
a body having an approximately cylindrical shape (fig. 1 (4)); 
a base at a first end of the body (bottom of 4); 
an opening at a second end of the body opposite the first end (6); 
a spill guard ((8) (10) & (12)), adjacent the opening, formed in a first portion of a circumference of the approximately cylindrical shape of the body  (abstract, paragraphs 2-3 and (6)); and 
a strap coupled to the body for supporting the container during use (fig. 1 (18)).
For claim 4; Johnson teaches all limitations as stated above.
Johnson further teaches the body comprising: 
an inner lining (fig. 2, interior of 4); and 
an outer shell (fig. 2, exterior of 4).
For claim 12; Johnson teaches all limitations as stated above.
Johnson further teaches the container further comprising: 
a support connected to the body of the container as a connection point for releasably coupling the strap to the body of the container (fig. 1 (14) and column 3; lines 30-31).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claim 1 above, and further in view of MacLeod (US 4436056 A).
For claim 2; Johnson teaches all limitations as stated above.
Johnson does not disclose a first and second length of the cylindrical shape.
However, Macleod discloses a spill guard (fig. 3 (2)) comprising an extension of the first portion of the circumference (fig. 2 (3)) of the cylindrical shape (screenshot below, purple dashed lines and column 2; lines 50-56), such that a first length of the cylindrical shape (the distance (16) to (18)) that includes the first portion of the circumference (column 2; lines 52-56) is greater than a second length of the cylindrical shape (12) that includes a second portion of the circumference (column 2; lines 27-33), the second portion being opposite the first portion (inner (near (4) & (12)) and outer (15) walls of the bowl).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose the spill guard comprising a first and second length however, MacLeod discloses a spill guard with a sloped rim to promote collection run-off water (column 2; lines 27-33). Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art element of the spill guard from Macleod to the container as taught by the modification of Johnson to yield the predictable result of improved retention of liquids (column 2; lines 27-33). See MPEP 2143 I. (A) & (G).
Claims 3, 5, & 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claim 1 above, and further in view of Hagerman (US 9770009 B1).
For claim 3; Johnson teaches all limitations as stated above.
Johnson does not teach a flexible material.
However, Hagerman does teach a similar body comprising a flexible material (column 1; lines 40-46 and columns 4-5; lines 60-19).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a flexible material however, Hagerman discloses a flexible material. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Johnson by using the known technique taught by Hagerman of utilizing a flexible material to improve the similar product in the same way by increasing portability due to the material’s collapsible nature. See MPEP 2143 I. (C).
For claim 5; Johnson teaches all limitations as stated above.
Johnson does not explicitly teach a food safe material.
However, Hagerman does teach a rubbery food-safe, waterproof material (columns 4-5; lines 60-19).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a rubbery food-safe, waterproof material however, Hagerman does disclose such a material. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the liner as taught by Johnson to use the food-safe waterproof material taught by Hagerman to improve the similar container from Johnson in the same way by providing a safe material for the animal to lick and prevent the material from leeching into the liquid (Hagerman, columns 4-5; lines 60-19). See MPEP 2143 I. (C) & (G).
For claim 9; Johnson teaches all limitations as stated above.
Johnson does not teach a “soft” or food-safe material.
However, Hagerman does teach a material that is soft, food-safe, and waterproof (columns 4-5; lines 60-19).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a soft, food-safe, and waterproof material however, Hagerman does disclose such a material. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the body as taught by Johnson to use the soft, food-safe, waterproof material taught by Hagerman to improve the similar container from Johnson in the same way by providing a safe material for the animal to lick and prevent the material from leeching into the liquid (columns 4-5; lines 60-19). See MPEP 2143 I. (C) & (G).
For claim 10; The modification of Johnson teaches all limitations as stated above.
Johnson further teaches a trim portion about the outer circumference of the approximately cylindrical shape of the body adjacent the opening and overlapping a junction formed between the inner lining and the outer shell (annotated figure below, purple).

    PNG
    media_image1.png
    401
    435
    media_image1.png
    Greyscale

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Hagerman as applied to claim 1 above, and further in view of Whitehill (US 20160183666 A1).
For claim 6; The combination of Johnson and Hagerman teaches all limitations as stated above.
The combination of Johnson and Hagerman does not teach a hook.
However, Whitehill does teach a strap containing: 
a first hook (fig. 1 (106)) connected to a first end of the strap (paragraph [0047]), 
the strap being detachable from the body and length-adjustable (paragraph [0047]) for use as a pet leash.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modification of Johnson as outlined in the rejection of claim 1, by utilizing a simple substitution of the strap taught by Johnson for the strap taught by Whitehill in order to obtain the predictable result of a strap that is more versatile and removable (Johnson, column 4; lines 45-49 & 54-57). See MPEP 2143 I. (B) & (G). 
The limitation of “the strap being detachable from the body and length-adjustable for use as a pet leash.” contains intended use, as such, the examiner asserts the strap taught by Whitehill is indeed capable of functioning as a pet leash by hooking the attachment mechanisms ((106) & (108)) to a collar’s d-ring.
For claim 7; The modification of Johnson teaches all limitations as stated above.
The combination of Johnson and Hagerman does not teach an adjustable strap.
However, Whitehill does teach the strap comprising an overlapping material being adjustable in length and adjustable to form a hand-hold (paragraph [0017]).
 Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modification of Johnson as outlined in the rejection of claim 1, by utilizing a simple substitution of the strap taught by Johnson for the strap taught by Whitehill in order to obtain the predictable result of a strap that is more versatile and removable (Johnson, column 4; lines 45-49 & 54-57). See MPEP 2143 I. (B) & (G).
For claim 8; The modification of Johnson teaches all limitations as stated above.
The combination of Johnson and Hagerman does not teach a hook.
However, Whitehill does teach a second hook (fig. 1 (108)) connected to a second end of the strap (paragraph [0047]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modification of Johnson as outlined in the rejection of claim 1, by utilizing a simple substitution of the strap taught by Johnson for the strap taught by Whitehill in order to obtain the predictable result of a strap that is more versatile and removable (Johnson, column 4; lines 45-49 & 54-57). See MPEP 2143 I. (B) & (G).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Hagerman as applied to claim 9 above, and further in view of CORNELIUS (US 3118560 A).
For claim 11; The combination of Johnson and Hagerman teaches all limitations as stated above.
The combination of Johnson and Hagerman does not disclose a weep hole.
However, CORNELIUS discloses a double walled container (column 1; lines 10-14), wherein the base having formed therein at least one weep hole (fig. 2 (46)) to increase air flow between the inner lining and the outer shell (column 6; lines 56-72).
The only distinction between the prior art and the claimed invention is that the prior art is the inclusion of a weep hole however, the examiner asserts that at the time of invention the aspect of a weep hole in the context of a container for fluids does not hold patentable weight. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention it would have been obvious to utilize the known technique of a container with insulated double walls and a weep hole to improve the modification of Johnson in the same way by providing a double walled self-venting structure (column 1; lines 61-69). See MPEP 2143 I. (C).
Claims 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Hagerman.
For claim 13; Johnson teaches a container for supporting a quantity of a liquid, comprising: 
a body (fig. 1) wherein a waterproof liner formed into a side (fig. 1 (6)), an open end (fig. 1 inside the container adjacent (6)), and a closed base opposite the open end (fig. 1 bottom of (4)); and 
a strap (fig. 1 (18)) releasably connected to the body (column 4; lines 45-49 & 54-57) for coupling the container to an object during use; 
the body being constructed to at least temporarily maintain a liquid without leakage through the body (abstract); and 
the body being supported by the strap (abstract) such that upon movement of the object, resulting pendular motion of the body acts to lessen movement of the body with respect to the object.
The examiner has recognized the following limitations as intended use “for coupling the container to an object during use” and “…such that upon movement of the object, resulting pendular motion of the body acts to lessen movement of the body with respect to the object.” See MPEP 2114 II.
Johnson does not teach a primarily flexible material.
However, Hagerman does teach a similar body comprising a flexible material (column 1; lines 40-46 and columns 4-5; lines 60-19).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a flexible material however, Hagerman teaches a similar apparatus made with a flexible material. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Johnson by using the known technique taught by Hagerman of utilizing a flexible material to improve the similar product in the same way by increasing portability due to the material’s collapsible nature. See MPEP 2143 I. (C).
For claim 14; The combination of Johnson and Hagerman teaches all limitations as stated above.
Johnson further teaches an outer shell (fig. 1 (4)) disposed about the body and covering at least a portion of the liner (fig. 1 (6)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                     

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642